                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )   Case No. 18-00283-01-CR-W-HFS
                                                  )
 ANTONIO M. LONA,                                 )
                                                  )
                               Defendant.         )
                                                  )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 3, 2018, the Grand Jury returned a one-count Indictment
against defendant Antonio M. Lona. On August 6, 2019, the Grand Jury returned a one-count
Superseding Indictment charging defendant Lona with being a felon in possession of a firearm.

The following matters were discussed, and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Don Michael Green
     Case Agent: Det. Frank Rorabaugh
     Defense: Michael McIntosh/Larry Schaffer

OUTSTANDING MOTIONS:


TRIAL WITNESSES:
     Government: 6-8 with stipulations; 8-10 without stipulations
     Defendant: 3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 15-20 exhibits
     Defendant: approximately 3 exhibits

DEFENSES: general denial

POSSIBLE DISPOSITION:
     (X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2.5 days total
     Government’s case including jury selection: 1.5 day(s)
     Defendant: 1 day(s)

STIPULATIONS: Possible stipulations as to interstate nexus and felony status stipulation.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before Thursday December 26, 2019.
             Defendant: Updated list(s) due on or before Thursday, December 26, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before Thursday, January 2, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before Thursday, January 2, 2020.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

       Please note: Government is requesting the second week of the trial docket due to witness
       scheduling conflicts. Defendant has no objection.

       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
